Citation Nr: 1539267	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In July 2012 this matter was remanded for further development, to include obtaining a VA examination and opinion.  In September 2014, the matter was remanded again, as the Veteran was not afforded a VA examination.  In March 2015, the matter was once again remanded as the Board determined that there were additional outstanding pertinent treatment records.  The case now returns to the Board for final appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems


FINDING OF FACT

A back disorder is not related to any disease, injury, or incident of service and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records and post-service VA and available private treatment records, to include records from Social Security Administration (SSA).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any relevant outstanding evidence with respect to the Veteran's claim.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.

A VA opinion was obtained in August 2012.  Further, the Veteran was examined in October 2014 and an addendum opinion was obtained in June 2015 in order to adjudicate her service connection claim.  The Board finds that, collectively, the VA examination and opinions are adequate because, as discussed below, they are based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner, particularly the October 2014 and June 2015 examines, offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board's prior September 2014 and March 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In a July 2012 remand, the Board directed that the Veteran be provided an opportunity to identify or submit additional pertinent evidence in support of her claim and, thereafter, the AOJ should obtain all identified records.  Such remand also directed that the Veteran be afforded a VA examination to determine the nature and etiology of her back disorder.  Thereafter, the AOJ provided the Veteran with a letter in July 2012 that requested that she identify all treatment providers for her back disorder; however, no response was received.  Additionally, a VA opinion without an examination was obtained in August 2012.

In the September 2014 remand, the Board noted that, while the AOJ had been directed to provide the Veteran with a VA examination, only a medical opinion was obtained.  As such, the Board directed that AOJ afford the Veteran a VA examination and obtain a medical opinion for the purpose of ascertaining the nature and etiology of any current back disorder.  Subsequent to such remand, the a VA examination and opinion was obtained in October 2014. 

Thereafter, the March 2015 Board remand directed the AOJ to obtain outstanding private treatment records, as the October 2014 VA examination report revealed that the Veteran started seeing a routine primary care provider in 2012.  The AOJ was also ordered to obtain an addendum opinion that took into consideration any new records.  Private treatment records from Southwestern Medical Center and Duncan Medical Associates were received in May 2015.  And, as noted, a June 2015 addendum opinion was obtained that considered the previous opinion and the additional evidence.  

Accordingly, the Board finds that there has been substantial compliance with the July 2012, September 2014, and March 2015 Board remand directives with respect to the issue decided herein and, therefore, no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.


Analysis

The Veteran seeks entitlement to service connection for a back disorder.  She asserts that she injured her back with two herniated discs while performing sit-ups in a parking lot during physical training in service.  See September 2009 claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records show that she reported having had lower back pain for three days in June 1988.  The Veteran reported no episode of trauma or strain, and the physician found no radiculopathy signs and no localized indurations on the lower back.  There was tenderness over the paralumbar vertebrae, and a 90 percent range of motion of the lumbar spine.  The assessment was a lumbar strain with an unknown etiology.  The record shows a plan to x-ray the lumbosacral spine; however, the service treatment records do not reveal any x-ray examinations or results.  On the August 1988 report of medical history for separation from service, the Veteran stated that she felt fine and that the only thing that hurt was her lower back, but she also denied any recurrent back pain.  The Veteran's August 1988 separation examination is negative for any complaints, symptoms, or treatment for a back injury.  Moreover, clinical evaluation of the spine was normal.

A consultation report from Mercy Medical Center dated August 12, 2004, indicates the Veteran injured her back on August 11, 2004, while lifting a box.  Magnetic resonance imaging (MRI) scan of the lumbar spine shows some mild degenerative disk disease with minimal stenosis starting from L4-L5.  

A treatment record dated June 3, 2006, from Duncan Regional Hospital shows a history of low back pain.  Three views of the Veteran's lumbar spine revealed good alignment of the lumbar spine, no fracture, no dislocation, or significant degenerative change.  No bone lesions were seen.  Examiner noted normal lumbar spine.  Acute lumbar strain was diagnosed.

Records from SSA, include treatment records from Mercy Hospital, show the Veteran's longstanding history of low back pain.

In an August 2012 VA medical opinion, a VA examiner concluded that the Veteran's claimed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that, after a review of the medical records and a review of the medical literature, the Veteran's current low back condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, including the low back pain reported in the service medical records and/or in-service events, and it is at least as likely as not a result of post-service events such as lifting a box at Walmart in 2004 and or the 2006 back strain and/or the risk of back pain in the general population and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

During October 2014 VA examination, the Veteran reiterated her contentions that her low back disorder was a result of her doing sit-ups in a parking lot as part of physical training during service.  She indicated that she did not go to see a routine primary care provider until about 2012.  She reported that the primary care provider sent her to pain management in July 2013.  The examiner indicated that she reviewed the entire claims file.  The diagnosis rendered was degenerative arthritis of the spine.  The examiner opined that is less likely than not (less than 50% probability) that the Veteran's back disorder is related to her active military service.  The examiner reasoned that, although the Veteran has reported since 2004 that her low back pain began in service, objective evidence from the service treatment records indicate low back pain in June of 1988 not preceded by trauma and that the pain had been present for three days prior to the Veteran seeking evaluation.  The examiner noted that, at the discharge examination, the Veteran reported a low back injury, but denied recurrent low back pain.  She stated that, after review of the discharge examination, there is no indication of a low back condition.  The examiner further determined that a chronic low back condition, or a significant low back injury is not supported by the service treatment records.  She indicated that, following the Veteran's discharge from service, there is no evidence of continuity of a low back condition, and noted that the Veteran did not seek treatment for 16 years after active service.  The examiner stated during the 16 years since service, the post service records are silent of a low back condition while she worked in a physically demanding occupation.

Private treatment records from Duncan Medical Associates dated from August 2013 to March 2015 show, among others, treatment for low back disability.  Treatment records from Southwestern Medical Center include an August 2014 operative report that shows the Veteran underwent a minimally invasive laminectomy.
Based on receipt of the additional treatment records, and pursuant to the March 2015 remand, the AOJ obtained an addendum VA medical opinion in June 2015.  At such time, the examiner indicated she reviewed the Veteran's entire claims file, to include the additional private treatment records that were received.  The examiner opined that it is less likely than not that the Veteran's current lumbar spine condition is etiologically related to the Veteran's active military service.  The examiner stated that it was conceded that the Veteran has current back pain and degenerative joint disease of the spine with resultant disability.  However, she determined that there is still lacking a nexus between the one-time in-service complaint of lower back pain and the current back condition.  The examiner further indicated that her opinion was based on the 16 year gap in medical record documentation of any type of complaints of, evaluation for, or treatment of a lower back condition during that 16 year period.  In this regard, she noted that the usual clinical course of this condition is such that there is a chronic progression of symptoms, with interspersed flare ups that lead a person to seek medical care.  The examiner concluded that, as there is no evidence that the Veteran sought medical care during the 16 year period, the evidence is not consistent with the usual clinical course of this condition.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  In this regard, the Board places great probative weight on the VA examiners' collective opinions that the Veteran's disorder was not related to any instance of her military service, to include her complaints of low back pain in June 1988.  The Board observes that all VA examiners considered the Veteran's record and medical history in rendering their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners also clearly reviewed the claims file and summarized pertinent clinical records, to include the previous examinations and opinions of record, if any, so they were fully aware of the extent of the Veteran's claimed disorder.  Additionally, the VA examiners provided an etiological opinion, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' collective opinions.  

Therefore, based on the foregoing opinions, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's back disorder is related to her military service to include the one-time complaint noted in service.

Moreover, no other evidence of record refutes the VA examiners' opinions.  In this regard, none of the remaining records, to include VA or private treatment records suggests an etiological relationship between the Veteran's current back disorder and her military service.  As such, given that the medical evidence of record shows that the Veteran's back disorder is not directly related to her military service, service connection is not warranted.

The Board has also considered whether service connection is warranted for the Veteran's low back disorder on a presumptive basis as arthritis has been diagnosed.  The Board notes, however, the record fails to show that the Veteran's back manifested arthritis to a degree of 10 percent within the one year following her active duty service discharge in September 1988.  Additionally, as will be further discussed herein, she has not provided a credible account of a continuity of a back symptomatology.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for a back disorder.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, Walker, supra.

The Veteran has also offered her opinion that her low back disorder is due to service.  The Board notes, however, the question of causation of a musculoskeletal disorder of the back, to include degenerative disc or joint disease, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Additionally, to the extent that the Veteran has contended that she has experienced low back symptomatology since her service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In this regard, the Veteran reported during the October 2014 VA examination that she has experienced low back pathology since her injury in service. 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, on August 1988 discharge examination, while the Veteran reported some back pain, she also denied any recurrent back pain and there was no noted back pathology.  Likewise, an August 2004 consultation report from Mercy Medical Center indicates the Veteran injured her back the day prior while lifting a box.  Such would place the onset of back pain in 2004, which was 16 years after her service discharge in September 1988.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Therefore, the Veteran's statement to the examiner in October 2014, made in connection with her pending claim for VA benefits, that she has experienced low back symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence. Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of low back symptomatology to be not credible. 

The Board finds that the Veteran's back disorder is not related to any disease, injury, or incident of service and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


